Citation Nr: 0120789	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-13 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1944 to December 
1945.  The veteran was a prisoner-of-war (POW) of the German 
Government.  He died in March 1988.  The cause of death was 
acute myocardial infarction due to arteriosclerotic heart 
disease.  No other causes of death were listed.  At time of 
death, the veteran was service connected for disabilities 
including anxiety neurosis, rated as 30 percent disabling.  

Service connection for the cause of the veteran's death was 
denied by the RO in August 1988.  The appellant was notified 
of this decision and did not appeal.  

By rating actions in November 1988 and December 1995, the RO 
denied the appellant's request to reopen the claim of service 
connection for the cause the veteran's death.  The appellant 
was notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 decision by the 
RO which denied service connection for the cause of the 
veteran's death.  The Board remanded the appeal to the RO to 
comply with the appellant's request for a travel board 
hearing.  The appellant was scheduled for a hearing at the RO 
in June 2000, but canceled due to poor health and 
transportation problems.  At that time, the appellant 
requested to be rescheduled for another hearing at her local 
RO office.  The RO offered the appellant the opportunity for 
a videoconference hearing before a member of the Board.  
However, in a letter received in August 2000, the appellant 
stated that she wished to withdraw her request for a hearing, 
and that she wanted her claim to be forwarded to the Board 
for appellate consideration.  

In September 2000, the Board found that new and material 
evidence had been submitted to reopen the claim of service 
connection for the cause of the veteran's death.  The Board 
then remanded the appeal to the RO for additional 
development.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As noted above, the Board remanded the appeal to the RO in 
September 2000 to obtain all medical records showing 
treatment of the veteran for any cardiovascular problems, 
particularly for hypertension, since his discharge from 
service.  The Board also requested that the RO, through the 
appellant, obtain all available records from a private 
physician, Dr. D. Parsick, for treatment from 1975 to 1988 
and associate them with the claims file.  

By letter dated in October 2000, the RO requested that the 
appellant complete authorization forms for the release of 
medical records so that they could assist her in obtaining 
records from Dr. Parsick.  While the appellant did not return 
the completed forms to the RO as requested, she did indicate 
in a letter received in November 2000 that she was having 
difficulty obtaining the requested information from Dr. 
Parsick and asked for assistance from the RO.  

The private medical records are relevant and pertinent to the 
appellant's case.  The appellant asserts that the veteran was 
treated with medications for hypertension, and that they were 
prescribed by Dr. Parsick.  In reviewing the current medical 
evidence of record, the Board finds no diagnosis or reference 
to any treatment of the veteran for hypertension.  Thus, the 
records of Dr. Parsick would be particularly relevant to the 
appellant's claim and should be obtained.  

Additionally, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the issue on appeal under the new act.  It thus 
would be potentially prejudicial to the appellant were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the appellant's request for VA assistance in 
obtaining medical evidence pertinent to her claim, the Board 
finds that another attempt should be made to obtain the 
relevant information.  Accordingly, the case is remanded to 
the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
cardiovascular problems, in particular, 
for hypertension, since his discharge 
from service.  Based on her response, the 
RO should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  Of particular interest are all 
records from Dr. D. Parsick, 399 North 
Ninth St. Scranton, PA 18504, for the 
period 1975 to 1988.  

3.  After the requested development has 
been completed, the RO should again 
review the appellant's claim based on all 
the evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If any 
decision remains adverse to the 
appellant, she and her representative 
should be issued a Supplemental Statement 
of the Case, and given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

